Case 2:20-cv-08984-SVW-GJS Document 41 Filed 05/04/21 Page 1 of 17 Page ID #:724



   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11 URIEL ESTRADA MARQUEZ; an                   )   Case No. 2:20-cv-08984-SVW-GJS
     individual; RICHARD BRIAN ELLIS;            )
  12 an individual; FERNANDO ESTRADA             )   [PROPOSED] ORDER GRANTING
     RIEGOS; an individual, OMAR                 )   STIPULATED PROTECTIVE
  13 SANCHEZ BENITEZ; an individual,             )   ORDER1
     BERNARDINO ESTRADA-RIEGOS;                  )
  14 an individual;,                             )
                                                 )
  15               Plaintiffs,                   )
                                                 )
  16         vs.                                 )
                                                 )
  17 GOTTSTEIN CORPORATION, a                    )
     Pennsylvania Corporation; KENNETH           )
  18 GOTTSTEIN, an individual; SCOTT             )
     GOTTSTEIN, an individual; and               )
  19 DOMINIC CUNDRO, an individual;              )
     and DOES 1 through 10, inclusive,           )
  20                                             )
                 Defendants.                     )
  21                                             )
  22
  23
  24
  25
  26
  27
       1
  28    This Stipulated Protective Order is substantially based on the model protective
       order provided under Magistrate Judge Gail J. Standish’s Procedures.
                                                 1
Case 2:20-cv-08984-SVW-GJS Document 41 Filed 05/04/21 Page 2 of 17 Page ID #:725




  1          Pursuant to the Stipulated Protective Order filed by the Parties on April 26,
  2    2021, and good cause being shown, the Parties’ Stipulated Protective Order is
  3    GRANTED as follows.
  4          IT IS HEREBY ORDERED THAT:
  5    1.    A. PURPOSES AND LIMITATIONS
  6           Discovery in this action is likely to involve production of confidential,
  7    proprietary or private information for which special protection from public disclosure
  8    and from use for any purpose other than prosecuting this litigation may be warranted.
  9    Accordingly, the parties hereby stipulate to and petition the Court to enter the
 10    following Stipulated Protective Order. The parties acknowledge that this Order does
 11    not confer blanket protections on all disclosures or responses to discovery and that
 12    the protection it affords from public disclosure and use extends only to the limited
 13    information or items that are entitled to confidential treatment under the applicable
 14    legal principles.
 15           B. GOOD CAUSE STATEMENT
 16          For Defendants: this action is likely to involve trade secrets, customer and
 17    pricing lists and other valuable research, development, commercial, financial,
 18    technical and/or proprietary information for which special protection from public
 19    disclosure and from use for any purpose other than prosecution of this action is
 20    warranted. Such confidential and proprietary materials and information consist of,
 21    among other things, confidential business or financial information, information
 22    regarding confidential business practices, or other confidential research,
 23    development, or commercial information (including information implicating privacy
 24    rights of third parties), information otherwise generally unavailable to the public, or
 25    which may be privileged or otherwise protected from disclosure under state or federal
 26    statutes, court rules, case decisions, or common law.
 27
 28
                                                 2
Case 2:20-cv-08984-SVW-GJS Document 41 Filed 05/04/21 Page 3 of 17 Page ID #:726




  1           For Plaintiffs: this action is likely to involve personal financial, medical, social,
  2    and other information for which Plaintiffs and/or their spouses possess a legitimate
  3    privacy interest under state or federal statutes, court rules, case decisions, or common
  4    law.
  5           Accordingly, to expedite the flow of information, to facilitate the prompt
  6    resolution of disputes over confidentiality of discovery materials, to adequately
  7    protect information the parties are entitled to keep confidential, to ensure that the
  8    parties are permitted reasonable necessary uses of such material in preparation for
  9    and in the conduct of trial, to address their handling at the end of the litigation, and
 10    serve the ends of justice, a protective order for such information is justified in this
 11    matter. It is the intent of the parties that information will not be designated as
 12    confidential for tactical reasons and that nothing be so designated without a good
 13    faith belief that it has been maintained in a confidential, non-public manner, and there
 14    is good cause why it should not be part of the public record of this case.
 15           C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
 16    SEAL
 17             The parties further acknowledge, as set forth in Section 12.3, below, that this
 18    Stipulated Protective Order does not entitle them to file confidential information
 19    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
 20    the standards that will be applied when a party seeks permission from the court to
 21    file material under seal.
 22           There is a strong presumption that the public has a right of access to judicial
 23    proceedings and records in civil cases. In connection with non-dispositive motions,
 24    good cause must be shown to support a filing under seal. See Kamakana v. City and
 25    County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 26    Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
 27    Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
 28    good cause showing), and a specific showing of good cause or compelling reasons
                                                    3
Case 2:20-cv-08984-SVW-GJS Document 41 Filed 05/04/21 Page 4 of 17 Page ID #:727




  1    with proper evidentiary support and legal justification, must be made with respect to
  2    Protected Material that a party seeks to file under seal. The parties’ mere designation
  3    of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
  4    submission of competent evidence by declaration, establishing that the material
  5    sought to be filed under seal qualifies as confidential, privileged, or otherwise
  6    protectable—constitute good cause.
  7           Further, if a party requests sealing related to a dispositive motion or trial, then
  8    compelling reasons, not only good cause, for the sealing must be shown, and the
  9    relief sought shall be narrowly tailored to serve the specific interest to be protected.
 10    See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 11    each item or type of information, document, or thing sought to be filed or introduced
 12    under seal in connection with a dispositive motion or trial, the party seeking
 13    protection must articulate compelling reasons, supported by specific facts and legal
 14    justification, for the requested sealing order. Again, competent evidence supporting
 15    the application to file documents under seal must be provided by declaration.
 16           Any document that is not confidential, privileged, or otherwise protectable in
 17    its entirety will not be filed under seal if the confidential portions can be redacted. If
 18    documents can be redacted, then a redacted version for public viewing, omitting only
 19    the confidential, privileged, or otherwise protectable portions of the document, shall
 20    be filed. Any application that seeks to file documents under seal in their entirety
 21    should include an explanation of why redaction is not feasible.
 22    2.     DEFINITIONS
 23           2.1   Action: this pending federal lawsuit, Case No. 2:20-cv-08984-SVW-
 24    GJS.
 25           2.2   Challenging Party: a Party or Non-Party that challenges the designation
 26    of information or items under this Order.
 27           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
 28    how it is generated, stored or maintained) or tangible things that qualify for
                                                   4
Case 2:20-cv-08984-SVW-GJS Document 41 Filed 05/04/21 Page 5 of 17 Page ID #:728




  1    protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
  2    Good Cause Statement.
  3          2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
  4    support staff).
  5          2.5   Designating Party: a Party or Non-Party that designates information or
  6    items that it produces in disclosures or in responses to discovery as
  7    “CONFIDENTIAL.”
  8          2.6   Disclosure or Discovery Material: all items or information, regardless
  9    of the medium or manner in which it is generated, stored, or maintained (including,
 10    among other things, testimony, transcripts, and tangible things), that are produced or
 11    generated in disclosures or responses to discovery in this matter.
 12          2.7   Expert: a person with specialized knowledge or experience in a matter
 13    pertinent to the litigation who has been retained by a Party or its counsel to serve as
 14    an expert witness or as a consultant in this Action.
 15          2.8   House Counsel: attorneys who are employees of a party to this Action.
 16    House Counsel does not include Outside Counsel of Record or any other outside
 17    counsel.
 18          2.9   Non-Party: any natural person, partnership, corporation, association or
 19    other legal entity not named as a Party to this action.
 20          2.10 Outside Counsel of Record: attorneys who are not employees of a party
 21    to this Action but are retained to represent or advise a party to this Action and have
 22    appeared in this Action on behalf of that party or are affiliated with a law firm that
 23    has appeared on behalf of that party, and includes support staff.
 24          2.11 Party: any party to this Action, including all of its officers, directors,
 25    employees, consultants, retained experts, and Outside Counsel of Record (and their
 26    support staffs).
 27          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 28    Discovery Material in this Action.
                                                  5
Case 2:20-cv-08984-SVW-GJS Document 41 Filed 05/04/21 Page 6 of 17 Page ID #:729




  1          2.13 Professional Vendors: persons or entities that provide litigation support
  2    services (e.g., photocopying, videotaping, translating, preparing exhibits or
  3    demonstrations, and organizing, storing, or retrieving data in any form or medium)
  4    and their employees and subcontractors.
  5          2.14 Protected Material:      any Disclosure or Discovery Material that is
  6    designated as “CONFIDENTIAL.”
  7          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  8    from a Producing Party.
  9
 10    3.   SCOPE
 11          The protections conferred by this Stipulation and Order cover not only
 12    Protected Material (as defined above), but also (1) any information copied or
 13    extracted from Protected Material; (2) all copies, excerpts, summaries, or
 14    compilations of Protected Material; and (3) any testimony, conversations, or
 15    presentations by Parties or their Counsel that might reveal Protected Material.
 16          Any use of Protected Material at trial shall be governed by the orders of the
 17    trial judge. This Order does not govern the use of Protected Material at trial.
 18
 19    4.   DURATION
 20          FINAL DISPOSITION of the action is defined as the conclusion of any
 21    appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
 22    has run. Except as set forth below, the terms of this protective order apply through
 23    FINAL DISPOSITION of the action. The parties may stipulate that the they will be
 24    contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
 25    but will have to file a separate action for enforcement of the agreement once all
 26    proceedings in this case are complete.
 27         Once a case proceeds to trial, information that was designated as
 28    CONFIDENTIAL or maintained pursuant to this protective order used or introduced
                                                 6
Case 2:20-cv-08984-SVW-GJS Document 41 Filed 05/04/21 Page 7 of 17 Page ID #:730




  1    as an exhibit at trial becomes public and will be presumptively available to all
  2    members of the public, including the press, unless compelling reasons supported by
  3    specific factual findings to proceed otherwise are made to the trial judge in advance
  4    of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
  5    showing for sealing documents produced in discovery from “compelling reasons”
  6    standard when merits-related documents are part of court record). Accordingly, for
  7    such materials, the terms of this protective order do not extend beyond the
  8    commencement of the trial.
  9
 10    5.    DESIGNATING PROTECTED MATERIAL
 11           5.1   Exercise of Restraint and Care in Designating Material for Protection.
 12    Each Party or Non-Party that designates information or items for protection under
 13    this Order must take care to limit any such designation to specific material that
 14    qualifies under the appropriate standards. The Designating Party must designate for
 15    protection only those parts of material, documents, items or oral or written
 16    communications that qualify so that other portions of the material, documents, items
 17    or communications for which protection is not warranted are not swept unjustifiably
 18    within the ambit of this Order.
 19           Mass, indiscriminate or routinized designations are prohibited. Designations
 20    that are shown to be clearly unjustified or that have been made for an improper
 21    purpose (e.g., to unnecessarily encumber the case development process or to impose
 22    unnecessary expenses and burdens on other parties) may expose the Designating
 23    Party to sanctions.
 24           If it comes to a Designating Party’s attention that information or items that it
 25    designated for protection do not qualify for protection, that Designating Party must
 26    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 27           5.2   Manner and Timing of Designations. Except as otherwise provided in
 28    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                  7
Case 2:20-cv-08984-SVW-GJS Document 41 Filed 05/04/21 Page 8 of 17 Page ID #:731




  1     stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  2     under this Order must be clearly so designated before the material is disclosed or
  3     produced.
  4           Designation in conformity with this Order requires:
  5            (a)   for information in documentary form (e.g., paper or electronic
  6     documents, but excluding transcripts of depositions or other pretrial or trial
  7     proceedings), that the Producing Party affix at a minimum, the legend
  8     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  9     contains protected material. If only a portion of the material on a page qualifies for
 10     protection, the Producing Party also must clearly identify the protected portion(s)
 11     (e.g., by making appropriate markings in the margins).
 12           A Party or Non-Party that makes original documents available for inspection
 13     need not designate them for protection until after the inspecting Party has indicated
 14     which documents it would like copied and produced. During the inspection and
 15     before the designation, all of the material made available for inspection shall be
 16     deemed “CONFIDENTIAL.”            After the inspecting Party has identified the
 17     documents it wants copied and produced, the Producing Party must determine which
 18     documents, or portions thereof, qualify for protection under this Order. Then, before
 19     producing the specified documents, the Producing Party must affix the
 20     “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 21     portion of the material on a page qualifies for protection, the Producing Party also
 22     must clearly identify the protected portion(s) (e.g., by making appropriate markings
 23     in the margins).
 24           (b) for testimony given in depositions that the Designating Party identifies the
 25     Disclosure or Discovery Material on the record, before the close of the deposition
 26     and/or following receipt of the transcript, but on or before the deadline for the
 27     deponent to make any changes or corrections to his/her testimony.
 28    ///
                                                  8
Case 2:20-cv-08984-SVW-GJS Document 41 Filed 05/04/21 Page 9 of 17 Page ID #:732




  1          (c) for information produced in some form other than documentary and for any
  2    other tangible items, that the Producing Party affix in a prominent place on the exterior
  3    of the container or containers in which the information is stored the legend
  4    “CONFIDENTIAL.” If only a portion or portions of the information warrants
  5    protection, the Producing Party, to the extent practicable, shall identify the protected
  6    portion(s).
  7           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  8    failure to designate qualified information or items does not, standing alone, waive
  9    the Designating Party’s right to secure protection under this Order for such material.
 10    Upon timely correction of a designation, the Receiving Party must make reasonable
 11    efforts to assure that the material is treated in accordance with the provisions of this
 12    Order.
 13
 14    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 15           6.1    Timing of Challenges.      Any Party or Non-Party may challenge a
 16    designation of confidentiality at any time that is consistent with the Court’s
 17    Scheduling Order.
 18           6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 19    resolution process under Local Rule 37.1 et seq.
 20           6.3    The burden of persuasion in any such challenge proceeding shall be on
 21    the Designating Party. Frivolous challenges, and those made for an improper
 22    purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
 23    may expose the Challenging Party to sanctions. Unless the Designating Party has
 24    waived or withdrawn the confidentiality designation, all parties shall continue to
 25    afford the material in question the level of protection to which it is entitled under the
 26    Producing Party’s designation until the Court rules on the challenge.
 27    ///
 28    ///
                                                   9
Case 2:20-cv-08984-SVW-GJS Document 41 Filed 05/04/21 Page 10 of 17 Page ID #:733




   1    7.   ACCESS TO AND USE OF PROTECTED MATERIAL
   2          7.1   Basic Principles. A Receiving Party may use Protected Material that is
   3    disclosed or produced by another Party or by a Non-Party in connection with this
   4    Action only for prosecuting, defending or attempting to settle this Action. Such
   5    Protected Material may be disclosed only to the categories of persons and under the
   6    conditions described in this Order.       When the Action has been terminated, a
   7    Receiving Party must comply with the provisions of section 13 below (FINAL
   8    DISPOSITION).
   9          Protected Material must be stored and maintained by a Receiving Party at a
  10    location and in a secure manner that ensures that access is limited to the persons
  11    authorized under this Order.
  12          7.2   Disclosure of “CONFIDENTIAL” Information or Items.                Unless
  13    otherwise ordered by the court or permitted in writing by the Designating Party, a
  14    Receiving    Party    may      disclose   any    information   or   item   designated
  15    “CONFIDENTIAL” only to:
  16             (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
  17    as employees of said Outside Counsel of Record to whom it is reasonably necessary
  18    to disclose the information for this Action;
  19             (b) the officers, directors, and employees (including House Counsel) of the
  20    Receiving Party to whom disclosure is reasonably necessary for this Action;
  21             (c) Experts (as defined in this Order) of the Receiving Party to whom
  22    disclosure is reasonably necessary for this Action and who have signed the
  23    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  24             (d) the court and its personnel;
  25             (e) court reporters and their staff;
  26             (f) professional jury or trial consultants, mock jurors, and Professional
  27    Vendors to whom disclosure is reasonably necessary for this Action and who have
  28    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                    10
Case 2:20-cv-08984-SVW-GJS Document 41 Filed 05/04/21 Page 11 of 17 Page ID #:734




   1             (g) the author or recipient of a document containing the information or a
   2    custodian or other person who otherwise possessed or knew the information;
   3             (h) during their depositions, witnesses, and attorneys for witnesses, in the
   4    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   5    requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
   6    not be permitted to keep any confidential information unless they sign the
   7    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   8    agreed by the Designating Party or ordered by the court. Pages of transcribed
   9    deposition testimony or exhibits to depositions that reveal Protected Material may be
  10    separately bound by the court reporter and may not be disclosed to anyone except as
  11    permitted under this Stipulated Protective Order; and
  12             (i) any mediator or settlement officer, and their supporting personnel,
  13    mutually agreed upon by any of the parties engaged in settlement discussions.
  14
  15    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  16          IN OTHER LITIGATION
  17          If a Party is served with a subpoena or a court order issued in other litigation
  18    that compels disclosure of any information or items designated in this Action as
  19    “CONFIDENTIAL,” that Party must:
  20             (a) promptly notify in writing the Designating Party. Such notification shall
  21    include a copy of the subpoena or court order;
  22             (b) promptly notify in writing the party who caused the subpoena or order
  23    to issue in the other litigation that some or all of the material covered by the subpoena
  24    or order is subject to this Protective Order. Such notification shall include a copy of
  25    this Stipulated Protective Order; and
  26             (c) cooperate with respect to all reasonable procedures sought to be pursued
  27    by the Designating Party whose Protected Material may be affected.
  28   ///
                                                   11
Case 2:20-cv-08984-SVW-GJS Document 41 Filed 05/04/21 Page 12 of 17 Page ID #:735




   1          If the Designating Party timely seeks a protective order, the Party served with
   2    the subpoena or court order shall not produce any information designated in this
   3    action as “CONFIDENTIAL” before a determination by the court from which the
   4    subpoena or order issued, unless the Party has obtained the Designating Party’s
   5    permission. The Designating Party shall bear the burden and expense of seeking
   6    protection in that court of its confidential material and nothing in these provisions
   7    should be construed as authorizing or encouraging a Receiving Party in this Action
   8    to disobey a lawful directive from another court.
   9
  10    9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  11         PRODUCED IN THIS LITIGATION
  12              (a) The terms of this Order are applicable to information produced by a
  13    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  14    produced by Non-Parties in connection with this litigation is protected by the
  15    remedies and relief provided by this Order. Nothing in these provisions should be
  16    construed as prohibiting a Non-Party from seeking additional protections.
  17              (b) In the event that a Party is required, by a valid discovery request, to
  18    produce a Non-Party’s confidential information in its possession, and the Party is
  19    subject to an agreement with the Non-Party not to produce the Non-Party’s
  20    confidential information, then the Party shall:
  21                   (1) promptly notify in writing the Requesting Party and the Non-
  22    Party that some or all of the information requested is subject to a confidentiality
  23    agreement with a Non-Party;
  24                   (2) promptly provide the Non-Party with a copy of the Stipulated
  25    Protective Order in this Action, the relevant discovery request(s), and a reasonably
  26    specific description of the information requested; and
  27                   (3) make the information requested available for inspection by the
  28    Non-Party, if requested.
                                                  12
Case 2:20-cv-08984-SVW-GJS Document 41 Filed 05/04/21 Page 13 of 17 Page ID #:736




   1              (c) If the Non-Party fails to seek a protective order from this court within
   2    14 days of receiving the notice and accompanying information, the Receiving Party
   3    may produce the Non-Party’s confidential information responsive to the discovery
   4    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   5    not produce any information in its possession or control that is subject to the
   6    confidentiality agreement with the Non-Party before a determination by the court.
   7    Absent a court order to the contrary, the Non-Party shall bear the burden and expense
   8    of seeking protection in this court of its Protected Material.
   9
  10    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  11          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  12    Protected Material to any person or in any circumstance not authorized under this
  13    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  14    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  15    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  16    persons to whom unauthorized disclosures were made of all the terms of this Order,
  17    and (d) request such person or persons to execute the “Acknowledgment and
  18    Agreement to Be Bound” that is attached hereto as Exhibit A.
  19
  20    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  21          PROTECTED MATERIAL
  22          When a Producing Party gives notice to Receiving Parties that certain
  23    inadvertently produced material is subject to a claim of privilege or other protection,
  24    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  25    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  26    may be established in an e-discovery order that provides for production without prior
  27    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  28    parties reach an agreement on the effect of disclosure of a communication or
                                                  13
Case 2:20-cv-08984-SVW-GJS Document 41 Filed 05/04/21 Page 14 of 17 Page ID #:737




   1    information covered by the attorney-client privilege or work product protection, the
   2    parties may incorporate their agreement in the stipulated protective order submitted
   3    to the court.
   4
   5    12.   MISCELLANEOUS
   6          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   7    person to seek its modification by the Court in the future.
   8          12.2 Right to Assert Other Objections. By stipulating to the entry of this
   9    Protective Order, no Party waives any right it otherwise would have to object to
  10    disclosing or producing any information or item on any ground not addressed in this
  11    Stipulated Protective Order. Similarly, no Party waives any right to object on any
  12    ground to use in evidence of any of the material covered by this Protective Order.
  13          12.3 Filing Protected Material. A Party that seeks to file under seal any
  14    Protected Material must comply with Local Civil Rule 79-5. Protected Material may
  15    only be filed under seal pursuant to a court order authorizing the sealing of the
  16    specific Protected Material at issue. If a Party’s request to file Protected Material
  17    under seal is denied by the court, then the Receiving Party may file the information
  18    in the public record unless otherwise instructed by the court.
  19
  20    13.   FINAL DISPOSITION
  21          After the final disposition of this Action, as defined in paragraph 4, within 60
  22    days of a written request by the Designating Party, each Receiving Party must return
  23    all Protected Material to the Producing Party or destroy such material. As used in
  24    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  25    summaries, and any other format reproducing or capturing any of the Protected
  26    Material. Whether the Protected Material is returned or destroyed, the Receiving
  27    Party must submit a written certification to the Producing Party (and, if not the same
  28    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                                  14
Case 2:20-cv-08984-SVW-GJS Document 41 Filed 05/04/21 Page 15 of 17 Page ID #:738




   1    (by category, where appropriate) all the Protected Material that was returned or
   2    destroyed and (2) affirms that the Receiving Party has not retained any copies,
   3    abstracts, compilations, summaries or any other format reproducing or capturing any
   4    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   5    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   6    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   7    reports, attorney work product, and consultant and expert work product, even if such
   8    materials contain Protected Material. Any such archival copies that contain or
   9    constitute Protected Material remain subject to this Protective Order as set forth in
  10    Section 4 (DURATION).
  11   ///
  12   ///
  13   ///
  14   ///
  15   ///
  16    ///
  17    ///
  18    14.   VIOLATION
  19          Any violation of this Order may be punished by appropriate measures
  20    including, without limitation, contempt proceedings and/or monetary sanctions.
  21
  22    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  23
  24    DATED ____April 19, 2021______________
  25
  26    ________/s/ Elliot J. Siegel_______________
                      Elliot J. Siegel
  27
        Attorneys for Plaintiffs
  28
                                                  15
Case 2:20-cv-08984-SVW-GJS Document 41 Filed 05/04/21 Page 16 of 17 Page ID #:739




   1    DATED: ____April 23, 2021_____________
   2
   3    ________/s/ Lindsay A. Ayers_____________
                      Lindsay A. Ayers
   4
        Attorneys for Defendants
   5
   6
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   7
   8
        DATED: ____May 4, 2021_____________
   9
  10
  11
  12
        _____________________________________
  13
        HON. GAIL J. STANDISH
  14    United States Magistrate Judge
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            16
Case 2:20-cv-08984-SVW-GJS Document 41 Filed 05/04/21 Page 17 of 17 Page ID #:740




   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3
   4         I, _____________________________ [print or type full name], of
   5   _________________ [print or type full address], declare under penalty of perjury
   6   that I have read in its entirety and understand the Stipulated Protective Order that
   7   was issued by the United States District Court for the Central District of California
   8   on [date] in the case of ___________ [insert formal name of the case and the
   9   number and initials assigned to it by the court]. I agree to comply with and to be
  10   bound by all the terms of this Stipulated Protective Order and I understand and
  11   acknowledge that failure to so comply could expose me to sanctions and punishment
  12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
  13   any information or item that is subject to this Stipulated Protective Order to any
  14   person or entity except in strict compliance with the provisions of this Order.
  15         I further agree to submit to the jurisdiction of the United States District Court
  16   for the Central District of California for enforcing the terms of this Stipulated
  17   Protective Order, even if such enforcement proceedings occur after termination of
  18   this action. I hereby appoint __________________________ [print or type full
  19   name] of _______________________________________ [print or type full address
  20   and telephone number] as my California agent for service of process in connection
  21   with this action or any proceedings related to enforcement of this Stipulated
  22   Protective Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25
  26   Printed name: _______________________________
  27
  28   Signature: __________________________________
